COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH


                                NO. 2-10-213-CV


DONALD P. PRENTISS, JR.                                             APPELLANT

                                        V.

ADRIENNE L. PRENTISS                                                  APPELLEE

                                    ------------

          FROM THE 360TH DISTRICT COURT OF TARRANT COUNTY

                                    ------------

                       MEMORANDUM OPINION1
                                    ------------

      Appellant Donald P. Prentiss, Jr. filed a pro se notice of appeal of a

“[j]udgment rendered May 21, 2010.” On June 24, 2010, we notified Donald that

he had prematurely filed the notice of appeal because the trial court has not

signed a final judgment or appealable interlocutory order and that we would

dismiss the appeal for want of jurisdiction unless the parties furnished the court

with a signed copy of the order that Donald seeks to appeal by July 14, 2010.

      1
       See Tex. R. App. P. 47.4.
See Tex. R. App. P. 26.1, 27.1(a), 44.3. We have not received a response.

Because there is no final judgment or appealable interlocutory order in this case,

we dismiss the appeal for want of jurisdiction. See Tex. R. App. P. 42.3(a),

43.2(f); Robertson v. Beadles, Newman & Lawler, P.C., No. 02-08-00382-CV,

2009 WL 51034, at *1 (Tex. App.—Fort Worth Jan. 8, 2009, no pet.) (mem. op.)

(dismissing appeal for want of jurisdiction because of no final judgment or

appealable order).

                                            PER CURIAM

PANEL: MEIER, J.; LIVINGSTON, C.J.; and DAUPHINOT, J.

DELIVERED: August 19, 2010




                                        2